Title: To James Madison from James Maury, 24 July 1804 (Abstract)
From: Maury, James
To: Madison, James


24 July 1804, Liverpool. “On the receipt of your circular of 9th April 1803 I endeavoured to digest a table of our ships, Crews, Cargoes &c agreeable to your former instructions: but sickness prevented my being more punctual. I now send you one [not found] comprehending the particulars as far as I could collect them of the vessels which have cleared out between the time of my receiving your circular & 31st December. I pray you will be pleased to favor me with your remarks on it at your convenience. The account of the imports is very defective as I have no power over their manifests. The exports are more correctly stated. But as it frequently happens that the Masters of Vessels, after having exhibited their clearance & received their papers, are detained, &, during that delay, take in more goods, I cannot be as correct in this particular as I could wish. The two great objects of imports & exports indeed can only be had with accuracy thro’ the medium of the Custom-House.
“By virtue of the 3d Section of the act of 28th Feby 1803 I have received certain sums on the discharges of American Seamen, but the Account of the disbursements for destitute Seamen, which I settle with Mr Erving semiannually, is necessarily so blended with this that in my settlements with him on 31st December & 30th June last both these objects have been comprehended. I pray you will be so good as inform me ⟨if⟩ I am correct in so doing, or whether I should adjust for what I received on the discharges of Seamen with the Treasury direct.”
